  Case 1:20-cv-00051-C Document 25 Filed 08/23/21                         Page 1 of 1 PageID 1496



                           IN THE UNITED STATES DISTzuCT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     ABILENE DIVISION

ATHENA G.,I                                           )
                                                      )
                         Plaintiff.                   )
                                                      )
                                                      )
                                                      )
KILOLO KIJAKAZI,                                      )
Acting Commissioner qf Social Security,               )
                                                       )
                         Defendant.                    )    Civil Action No. l:20-CV-051-C-BU

                                                  ORDER

        Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that the decision of the Commissioner should

be affirmed.2

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions of the Court. For the reasons stated

therein, the decision of the Commissioner is AFFIRMED and Plaintiff s Complaint is

DISMISSE,D with prejudice

        SO ORDERED.

        Dated Atgust     7t1 ,2021.                                          ) .J,"'77                 )
                                                       SA        C           GS
                                                                                                   ,I-.II]DGE
                                                                          D STATES DIS


        I                                                                                       identifies the
           To protect privacy concerns ofplaintiffs in social security cases, the und crs r8n
Plaintiff only by first name and last initial.
        2
       Plaintiff has failed to file objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.
